Atkinson, J.
1. The undisputed evidence required a finding for the defendant ; and if there were any errors in some of the rulings of the court or inaccuracies in the charge, they were not such as to necessitate a new trial.
2. Sufficient foundation was laid as to the loss of the deed under which defendant prescribed, to adinit secondary evidence thereof.
3. A refusal to allow an amendment to a petition and sustaining a demurrer thereto furnishes no ground for a motion for a new trial. Turner v. Barber, 131 Ga. 444 (62 S. E. 587); Hawkins v. Studdard, 132 Ga. 262 (63 S. E. 852); Leathers v. Leathers, 132 Ga. 211 (63 S. E. 1118).

Judgment affirmed.


All the Justices concur.